Title: From Thomas Jefferson to Carlos IV, King of Spain, 15 October 1802
From: Jefferson, Thomas
To: Carlos IV, King of Spain


          
            Great and Good Friend,
          
          I have lately received the letter of your Majesty bearing date the 6th day of July last, announcing that contracts of marriage had been adjusted between your much beloved son Don Fernando, Prince of Asturias and the Infanta of Naples Donna Maria Antonia; and between your very dear Daughter Donna Maria Isabel and the hereditary Prince of that Kingdom Don Francis Genaro. From the interest we take as your Majesty very justly supposes in all the events which contribute to your happiness, we pray your Majesty to receive our cordial congratulations on these occasions which we fervently hope may promote both the happiness of your Majesty and of your August family. And while we express our acknowledgments for your friendly interest in our prosperity, we pray God to have you great and good Friend always in his holy keeping.
          Written at the City of Washington, the Fifteenth day of October in the year of our Lord one thousand Eight hundred and two; and of the Independence of the United States of America, the Twenty Seventh.
          Your Good Friend,
          
            Th: Jefferson
          
         